Lupiano, J.
(dissenting). At the conclusion of this negligence trial, the trial court charged the jury that the plaintiff contends that the injuries and death of his son "were caused by the negligence of the defendant, Stephen Rinaldi, in operating the truck * * * The defendant * * * Rinaldi denies any negligence on his part * * * Since the defendant, * * * Rinaldi, was employed by the defendant P.& F. Trucking Company, and was driving the truck at the time of the accident, the defendant P. & F. Trucking would be responsible for negligence, if any, on the part of the defendant Rinaldi. Therefore, you will treat the two defendants as one. In other words, the verdict will be for or against these defendants as though they were just one * * * If you find that * * * Rinaldi *495was negligent, and that his negligence was a proximate cause of Antonio’s death, you will * * * proceed to the next question. Was there any negligence on the part of the infant, Antonio, that contributed to causing his death? * * * Such negligence, if found to exist * * * would reduce the damages recoverable * * * if * * * you find that the defendant Rinaldi was negligent, and that Antonio was guilty of negligence too in any material way that contributed to causing his death, your verdict will be against the defendant and for the plaintiff, but plaintiff’s damages must be reduced in that proportion which the contributory negligence of Antonio bears to the total negligence, of Antonio and the defendant together, as one hundred per cent, which you find contributed to causing the occurrence” (emphasis supplied).
No mention was made in the charge of any contention or evidence as to active negligence on the part of defendant P & F Trucking, Inc., apart from the active negligence of the driver Rinaldi. No "exception to the charge as given was made by plaintiff’s counsel (Mr. Becker) or by the defendants’ counsel (Mr. Hass). The jury returned a note, after deliberating to the effect that they found negligence on the part of P & F Trucking, Inc. The trial court, over plaintiff counsel’s objection, recharged the jury at this point to apportion relative percentages of negligence between the two defenants as well as between defendants and plaintiff. The basis for counsel’s proper objection was that the jury’s verdict against P & F was sufficient in view of the original charge and that the court was now going contrary to the original charge. Nevertheless, the court gave this supplemental charge despite the fact that nowhere in the entire charge as so supplemented is there mention of any contention or evidence as to defendant P & G Trucking, Inc.’s active negligence, apart from the active negligence of the defendant driver, its employee, Rinaldi.
The judgment appealed from is inflicted with this anomaly in that the prefatory clause recites the jury’s verdict holding P & F Trucking, Inc. 60% negligent, defendant Rinaldi 20% negligent, and the deceased 20% negligent. The jury returned a verdict on damages for plaintiff in the amount of $80,000 and apportioned percentages of this amount at 60% against P & F, i.e., P & F would be responsible for $60,000 for its own active negligence, and at 20% against Rinaldi, i.e., Rinaldi would be responsible for $20,000 for his own active negligence. The judgment further recites that plaintiff consented to the *496reduction of the jury verdict against the defendants from $80,000 to $40,000. Despite the recitals in the judgment as above indicated, the decretal paragraph of the judgment directs judgment against P & F Trucking, Inc. and Rinaldi in the sum of $40,000, without apportioning same as directed by the jury. This anomaly must and may be corrected on the record herein. First, the exception taken by plaintiffs counsel was patently correct, and the jury, in view of the charge as given, was invited by the trial court to speculate on the issue of defendant P & F’s active negligence, which issue was not properly submitted to them. This issue was removed from the trial by virtue of trial court’s original charge to which no exception was taken and in which all the parties acquiesced. Consequently, the apportionment of liability between the two defendants by the jury is without proper foundation, is speculative and must be set aside as a matter of law. The result of this process vanquishes the anomaly inherent in the judgment appealed from by removing the taint of the jury verdict based on an active-active dichotomy of negligence on the part of the two defendants.
The jury determined this case in light of the trial court’s instructions that the two defendants were to be considered as one and that the recovery allotted to plaintiff, assuming liability was found to exist by the jury against the defendants (considered as one), would be reduced by the pro rata percentage of negligence on the part of the deceased child which contributed to the latter’s injury and death. These instructions were not objected to by any party. In light of this, the jury’s notifying the trial court that it found defendant P & F Trucking, Inc. negligent represented a finding by the jury that the defendants (both Rinaldi, the driver, and his employer, P & F Trucking Inc.) were negligent. At all times the jury was operating under instructions that where it found negligence on the part of the defendants, it was to consider whether the child was guilty of negligence contributing to his own injury and death. Accordingly, the jury’s finding that the child’s pro rata share of negligence was 20% meant that the defendants’ share of negligence was 80%.
At this point, without any clarifying instructions, the trial court merely invited the jury to speculate, that is, it invited the jury to apportion relative percentages of negligence between the two defendants inter se. The court did not withdraw its prior instructions to the jury that the defendants were to *497be regarded as one, but merely supplemented those instructions, without clarification, by simply asking the jury to apportion liability not only between plaintiff and the defendants, but this time also between the defendants. Thus, when the jury retired to deliberate for some 15 minutes, they simply complied with the court’s request by taking the 80% and speculating with it in the apportionment process. They could do little else in view of the entire charge and the facts that nowhere in the charge (or in the record for that matter) is delineation given as to a proper basis for affixing active negligence on P & F Trucking. The speed with which the jury returned its apportionment of 60% as to P & F and 20% as to Rinaldi is indicative of the commonsense reality underlying this analysis.
Of course, on appeal the plaintiff claims that the trial court’s error does not mandate a new trial and as one of its contentions argues that the corporate employer was independently negligent in not having a second employee in the truck. The fact that plaintiff feels constrained to resort to this meritless argument does not mean that plaintiff’s contention that a new trial is not warranted, is in error. The ultimate of the matter is that plaintiff’s attorney was correct in urging the trial court not to have the jury unjustifiably speculate on apportioning the damages between the defendants inter se. (N. B. No error is claimed or shown respecting the jury’s pro rata apportionment of negligence between plaintiff on the one side and the defendants, as a group, on the other.) What the jury said here is that the defendants, as a group, are 80% negligent, and this must be viewed solely in light of the only negligence issue submitted to them by the court’s charge regarding the defendants, to wit, the alleged negligence of the driver Rinaldi. To construe the jury’s speculation on the apportionment of damages among the defendants inter se as resulting in an implied finding on their part that, in consequence of attributing 20% of the defendants’ 80% negligence to the driver, the jury, in effect, found defendants to be only 50% negligent because such 20% equals the decedent’s 20% negligence is to misconstrue, I believe, the natural, reasonable and commonsense process of the jury deliberation as affected by the trial court’s original charge and the supplemented charge. The only error I perceive is the jury’s acceding to the trial court’s improper request to apportion the 80% negligence found by the jury against the defendants whom the jury had *498to treat as one pursuant to the trial court’s unexcepted to and unwithdrawn instructions. The jury may not be faulted for seeking to please the Trial Judge in this regard, and the litigants should not be penalized for this error by the trial court when we can set the record "straight,” as a matter of law. The 60% to 20% apportionment between the defendants became meaningless under these circumstances.
Accordingly, the judgment should be modified to the extent of reversing so much of the judgment as recites defendant P & F Trucking, Inc. to be 60% negligent and defendant Stephen Rinaldi to be 20% negligent, and by correcting the judgment to reflect the decision that the defendants are 80% negligent, and, as so modified, the judgment should be affirmed. We can do this because the jury may be properly viewed as considering the active negligence on the part of Antonio contributing to his own injuries and death in light of the charge as originally given and as supplemented, which supplemental charge did not impair the charge as originally given in this respect.
Fein, J. P., Ross and Markewich, JJ., concur with Silverman, J.; Lupiano, J., dissents in an opinion.
Judgment, Supreme Court, Bronx County, entered on June 18, 1979, reversed, on the law and the facts, and vacated, and a new trial directed, with $75 costs and disbursements of this appeal to abide the event.